DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "its plastic state" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 and 15 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. (WO2017060646, cited in IDS, with reference to translation) in view of Brandl et al. (DE102009017776, cited in IDS, with reference to translation).
Claim 1: Cornu et al. discloses a method for fabricating a structural assembly, the method comprising: producing a first member (a rigid element, e.g. 30 - Fig. 4), the first member comprising a bond surface (upper surface) and a plurality of protrusions (36) extending from the bond surface, wherein a length of each of the protrusions from the bond surface is less than or equal to 2 mm (paragraph 41); providing a second member (a thermoplastic composite element - paragraph 33), the second member comprising a fibre-reinforced composite material (paragraph 34), the fibre-reinforced composite material comprising a plurality of elongate fibres embedded in a polymer matrix (Id.); while the polymer matrix is in its plastic state, forcing the second member against the bond surface and the protrusions of the first member so as to cause the second member to form onto the bond surface and the protrusions; and, thereafter, causing the polymer matrix to harden, thereby fixing the first member to the bond surface of the second member (paragraphs 9, 34, 45, 47). The first member may be produced in many different ways (paragraphs 11, 62), but additive manufacturing is not disclosed.
However, Brandt et al. discloses a similar method wherein the protrusions, as well as the first member, are made by additive manufacturing (paragraphs 8-9, 11, and 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first member by additive manufacturing since it is quick, inexpensive, and flexible (Id.).
Claim 2: The method further comprises heating the second member so as to cause the polymer matrix to soften; the step of forcing the second member against the bond surface and the protrusions of 
Claim 3: A length of each of the protrusions from the bond surface is less than or equal to 1 mm (paragraph 41).
Claims 4-6: The method further comprises, prior to the step of forcing, disposing a layer of a bond compound between the second member and the bond surface and the protrusions of the first member, wherein the bond compound is a polymer (paragraphs 13, 63), heating the second member and the bond compound to cause both the polymer matrix and the bond compound to soften; and the step of forcing the second member against the bond surface and the protrusions of the first member is performed during the step of heating (it is understood that the bond layer is incorporated into the method as previously cited), wherein the bond compound is the same material as the polymer matrix (Id.).
Claim 9: The temperature to which the second member is heated is less than a melting point of the first member (the first member may be made from titanium alloy, which would have a significantly higher melting temperature than any thermoplastic polymer used in the second member - paragraph 35).
Claim 10: The polymer matrix is a thermoplastic polymer (paragraph 34).
Claim 12: The protrusions are pyramids (paragraph 19, 40).
Claim 13: The first member comprises a titanium alloy (paragraph 35).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. and Brandl et al. as applied to claim 1 above, and further in view of Takeuchi et al. (U.S. PGPub 2015/0064409, equivalent to EP2832526 cited in IDS).
Referring to Cornu et al., when the first member is fixed to the second member, at least some of the elongate fibers are positioned in gaps between the protrusions (paragraph 46). It is also understood that at least some of the elongate fibers would be spaced apart from (i.e. not directly contacting) the protrusions. Cornu et al. does not disclose the length of the fibers. However, Takeuchi et al. teaches a similar method wherein the elongate fibers have lengths of greater than 50 mm (i.e. continuous - paragraph 35, or within 100mm - paragraph 37), or the elongate fibers have lengths of less than or equal to 50 mm (paragraph 37). It would have been obvious to one of ordinary skill in the art before the effective .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. and Brandl et al. as applied to claim 10 above, and further in view of Krause et al. (U.S. PGPub 2005/0042456, cited in IDS).
Cornu et al. cites polyamide as an exemplary matrix material, but not polyaryletherketone. However, Krause et al. teaches a similar method wherein the polymer matrix may be one of many thermoplastic polymers including polyamide or polyether ketone (a type of polyaryletherketone - paragraph 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PAEK as it may considered equally suited to the purpose as polyamide, for example. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, page 7, lines 27-28 and page 26, lines 19-29, Applicant has not cited any criticality for the claimed limitation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. and Brandl et al. as applied to claim 10 above, and further in view of Bulumulla et al. (U.S. PGPub 2017/0369188).
Cornu et al. implies that the method is useful in the aeronautical industry (paragraph 4), but not that the first member is at least a part of an aircraft door hinge assembly; and the second member is at least a part of an aircraft door. However, Bulumulla teaches that it is known to attach aircraft door hinges to composite door assemblies (e.g. paragraph 34). The examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed method on a part of an aircraft door hinge assembly and at least a part of an aircraft door in order to have improved the attachment for the predictable result of an enhanced fixation between the composite door and the hinge (MPEP 2143 I. D.).

Conclusion

2010/0247869, 2018/0111324, and 2018/0326674 disclose similar methods as claimed. For example, 2018/0111324 discloses a method of attaching a first metal part made, e.g. from titanium alloy (paragraph 23) to a fiber-reinforced thermoplastic polymer (paragraphs 20-21) by heating and pressing (paragraph 47). The first member has projections less than 2mm (paragraph 26) and may be made by additive manufacturing (paragraph 17).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726